In an action to recover damages for breach of a contract for the sale of real property, the defendant Sylvia Kaye appeals from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), entered March 31, *6491988, as (1) denied that branch of the defendants’ motion which was for summary judgment dismissing the complaint insofar as it is asserted against her, and (2) granted that branch of the plaintiffs’ cross motion which was for summary judgment as against her.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, we conclude that the Supreme Court properly awarded summary judgment in favor of the plaintiff purchasers against the defendant Sylvia Kaye. Brown, J. P., Sullivan, Harwood and Rosenblatt, JJ., concur.